Citation Nr: 1713964	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  15-45 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on housebound status.

2.  Entitlement to SMC on the basis of the need for regular aid and attendance of another person (A&A). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from December 1952 to December 1956

These matters are before the Board of Veterans' Appeals (Board) on appeal from an May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  VVA contains additional VA treatment records as well as documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC on the basis of the need for A&A is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a single service-connected disability rated as 100 percent disabling with additional disabilities at 60 percent, and he is not permanently and substantially confirmed to his dwelling/home and the immediate premises by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based on housebound status have not been met.  38 C.F.R. § 1114 (l), (s) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by letters dated January 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA records and private treatment records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to the housebound claim. 

The Veteran was afforded a VA examinations in December 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the housebound issue.  The medical opinion is supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

SMC at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities, the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is permanently housebound by reason of disability or disabilities.  38 U.S.C.A. § 1114 (s).

Being permanently housebound means that the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351 (d). 

The Veteran is service-connected for major depression, rated as 70 percent disabling; post-operative residuals of right rotator cuff tear, rated 40 percent disabling; arthritis with spondylosis of the cervical spine, rated as 30 percent disabling; gastric ulcer, rated 20 percent disabling; residuals of fractured left orbit and maxillary sinus, rated as 0 percent disabling; and tinea pedis, rated 0 percent disabling.  The Veteran is also in receipt of a total disability rating due to unemployability (TDIU) as a result of the combination of symptoms caused by various service-connected disabilities and rated permanently and totally disabled for nonservice-connected pension purposes. 

VA and private outpatient treatment records reflect that the Veteran receives relatively consistent treatment for these service-connected disabilities, as well as treatment for a variety of non-service-connected disabilities.  These records, along a December 2014 VA examination report and the Veteran's statements, consistently show that the Veteran is not housebound.  Although he uses his wheeled oxygen tank as a crutch, see December 2014 VA examination report, he is able to leave his home, with the assistance of another person, to attend his medical appointments.  In fact, the Veteran does not appear to contend otherwise.  A May 2015 Notice of Disagreement states, in part, that the "[V]eteran is not homebound . . . . ."

Most importantly, the Board notes that the Veteran does not have a single disability rated at 100 percent; therefore, he does not meet the requirements for SMC under 38 U.S.C.A. § 1114 (s).  (Even if the TDIU were attributed to a single disability, he would not have a separately rated 60 percent disability.)  Moreover, the record reflects that he is not housebound or living in a nursing home.  Thus, the Veteran does not meet the basic eligibility for SMC based on housebound status.  

Accordingly, the Board concludes that all of the criteria for entitlement to SMC based on housebound status have not been met.  As the Veteran does not meet the basic eligibility for SMC based on housebound status, his appeal must be denied.


ORDER

SMC based on housebound status is denied.


REMAND

The Veteran maintains that he is entitled to SMC based on the need for A&A.  A&A requires a factual finding that service-connected disabilities render a Veteran in need of the regular assistance of another person to attend to the activities of daily living (dressing and undressing, hygiene, toileting, etc.) or to protect himself from the normal daily hazards and dangers of his environment.  38 C.F.R. §§ 3.350, 3.52(a).  SMC at this level may also be granted based on finding that a Veteran is permanently bedridden, has anatomical loss or loss of use of both feet, has anatomical loss or loss of use of one hand and one foot, or is blind in both eyes (vision of 5/200 or less).  38 C.F.R. §§ 3.350, 3.52(a).  Loss of use of a hand or foot is defined as having "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance."  38 C.F.R. § 4.63.

The Board finds that additional development is needed before the Veteran's A&A claim can be decided.  In this regard, a December 2014 VA Examination for Housebound Status of Permanent Need for Regular Aid and Attendance notes that the Veteran has various diagnoses, including chronic lung disease, artery disease, and osteoporosis (nonservice connected) and osteoarthritis (service connected for the cervical spine).  The examiner noted that the Veteran is unable to prepare his own meals, required assistance bathing, attending to hygiene needs and medication management (including pain medications for his neck), and needed transportation to all appointments or events outside of the home.  The examiner did not provide an opinion as to whether these limitations are due to a combination of his service-connected disabilities alone.  Further, the opinion does not indicate that the examiner fully reviewed the Veteran's claims file, to include a 2015 statement from his caregiver.  Therefore, the Board finds that a VA aid and attendance examination is necessary to determine whether the Veteran is entitled to SMC based on his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a VA aid and attendance examination by an appropriate physician to determine whether the Veteran requires the actual regular aid and attendance of another person.  The contents of the entire claims file must be made available to the physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The physician is advised that the Veteran is currently service connected for major depression, rated as 70 percent disabling; post-operative residuals of right rotator cuff tear, rated 40 percent disabling; arthritis with spondylosis of the cervical spine, rated as 30 percent disabling; gastric ulcer, rated 20 percent disabling; residuals of fractured left orbit and maxillary sinus, rated as 0 percent disabling; and tinea pedis, rated 0 percent disabling. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings needed to determine the Veteran's entitlement to SMC based on the need for aid and attendance should be reported in detail.

In particular, considering the nature and level of impairment resulting from service-connected disabilities, alone or in combination, the physician should render specific findings as to whether the Veteran is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to attend to the wants of nature; and whether he suffers from mental incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  

In providing the requested information, the examiner must consider and discuss as necessary all pertinent medical and lay evidence, to include the Veteran's and his caregiver's statements regarding his need for aid and attendance.

A complete rationale for all opinions expressed must be provided.

2.  Review the record and re-adjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


